UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________
ALISON WILLIS HOKE, et al.,

                                       PlaintiffS,
v.                                                                     5:18-CV-0503(LEK/TWD)

EXCELLUS HEALTH PLAN, INC., dba
EXCELLUS BLUECROSS BLUESHIELD, et al.,

                              Defendants.
_______________________________________________

APPEARANCES                                                    OF COUNSEL

COSTELLO COONEY FEARON, PLLC                                   JAMES J. GASCON, ESQ.
Attorneys for Plaintiffs

COZEN O’CONNOR                                                 MICHAEL D. RAFALKO, ESQ.
Attorneys for Defendant Excellus Health Plan, Inc.

COHEN COMPAGNI BECKMAN                                         ANDREW KNOLL, ESQ.
APPLER & KNOLL, PLLC                                           LAURA L. SPRING, ESQ.
Attorneys for Defendants
KPH Healthcare Services, Inc., KPH Healthcare
Services, Inc. Medical Plan

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                     DECISION and ORDER

       Presently before the Court is a dispute regarding whether Plaintiffs’ jury demand is

appropriate in this action brought pursuant to the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. §§1001 et. seq. (“ERISA”). For the reasons that follow, Plaintiffs’

jury demand is stricken and the case will proceed as a non-jury matter.

BACKGROUND

       Plaintiffs filed this suit alleging causes of action for benefits and for declaratory relief

under ERISA § 502(a)(1)(B), injunctive relief under ERISA § 502(a)(3), and for attorneys fees
and costs. (Dkt. No. 1.) The Complaint includes a demand for a jury trial. Id. At the scheduling

conference held pursuant to Federal Rule of Civil Procedure 16 on August 17, 2018, the Court

discussed the issue of whether Plaintiffs are entitled to a jury trial given the claims alleged

pursuant to ERISA. (Text Minute Entry 8/17/2018.) Thereafter, at the direction of the Court, the

parties filed letter briefs addressing the issue of whether Plaintiffs are entitled to a jury trial. (Id.;

Dkt. Nos. 23, 25.)

DISCUSSION

        Plaintiffs argue they are entitled to a jury trial on all issues raised in this action because

they seek to “recover benefits due under the subject ERISA Plan” and, in addition to benefits

under the Plan, they seek “contractual damages for breach of the Plan . . . [which] courts have

consistently found to be legal in nature and therefore entitle the Plaintiffs to a trial by jury.”

(Dkt. No. 23 at 1.) Defendants argue that Plaintiffs’ ERISA claims are not jury claims. (Dkt.

No. 25.) The Court agrees with Defendants.

        The Second Circuit has determined that “there is no right to a jury trial in a suit brought

to recover ERISA benefits.” Sullivan v. LTV Aerospace & Def. Co., 82 F.3d 1251, 1258 (2d Cir.

1996), abrogated on other grounds, McCauley v. First Unum Life Ins. Co., 551 F.3d 126 (2d Cir.

2008); see also Tischmann v. ITT/Sheraton Corp., 145 F.3d 561, 568 (2d Cir. 1998) (same).

Additionally, the Seventh Amendment’s jury right does not apply since “cases involving ERISA

benefits are inherently equitable in nature, not contractual.” DeFelice v. Am. Int’l Life Assur. Co.

of N.Y., 112 F.3d 61, 64 (2d Cir. 1997). In DeFelice, the Circuit explained that ERISA provides

not a contract-like remedy, but rather a “trust-like” equitable remedy that “renders a claim [under

Section 502(a)(1)(B)] equitable.” Id. (citation omitted).

        In the time since the Sullivan and DeFelice decisions were issued, the Second Circuit and
other courts in this Circuit have continued to maintain that no jury right is available in actions

such as this that seek to recover ERISA benefits. See, e.g., O’Hara v. Nat’l Union Fire Ins. Co.

of Pittsburgh, 642 F.3d 110, 116 (2d Cir. 2011) (“[T]here is no right to a jury trial in a suit

brought to recover ERISA benefits[.]”); Muller v. First Unum Life Ins. Co., 341 F.3d 119, 124

(2d Cir. 2003) (same); McLellan v. E. I. DuPont De Nemours & Co., Inc., No. 04-CV-314, 2006

WL 3751583, at *9 (W.D.N.Y. Dec. 19, 2006) (same); Chau v. Hartford Life Ins. Co., No. 1:14-

CV-8484-GHW, 2016 WL 844831, at *7 (S.D.N.Y. Mar. 1, 2016) (striking jury demand in suit

to recover ERISA benefits); Murphy v. First Unum Life Ins. Co., No. 15-CV-820(SJF)(SIL),

2016 WL 526241, at *4 (E.D.N.Y. Feb. 9, 2016 (same).

       Plaintiffs’ first cause of action seeks benefits under the subject ERISA Plan and

declaratory relief under ERISA § 502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B). (Dkt. No. 1 ¶¶ 1(a),

38.) The second cause of action seeks injunctive relief pursuant to ERISA §502(a)(3), 29 U.S.C.

§1132(a)(3). Id. ¶¶ 1(b), 40. The third cause of action seeks attorneys fees and costs under

ERISA §502(g), 29 U.S.C. §1132(g). Id. ¶¶ 1(c), 42. The last cause of action seeks estoppel

under ERISA common law. Id. ¶¶ 1(d), 44. These claims are clearly equitable in nature and

therefore, in looking at the nature of the statutory issues involved and the remedies sought in this

action, the Court concludes that Plaintiffs are not entitled to a jury trial. Accordingly, Plaintiffs’

jury demand must be stricken.

       WHEREFORE, it is hereby

       ORDERED that the Clerk is directed to strike Plaintiffs’ jury demand.

Dated: November 13, 2018
       Syracuse, New York
